DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 have been withdrawn.

Election/Restrictions
As a result of amendments filed with the response of July 12, 2022 (“response”), claims 1-26 are directed to an invention that is independent or distinct from the invention originally claimed for reasons discussed below. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
The response amending the claims such that only claims drawn to a non-elected invention are presented is non-responsive (MPEP § 821.03) and has not been entered. Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The inventions are independent or distinct, each from the other for the following reasons. The inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the newly amended claims possess separate utility such as determining if a portion of a vector element matches a bit mask.  See MPEP § 806.05(d).
Claims 1-26 were previously directed to a vector compare instruction, as described at Figures 1C-6B, Figure 11, and related description. The invention was classified in G06F9/30021, among other areas. 
The amendments would remove the vector compare instruction and refocus claims 1-26 on a different instruction, i.e., a vector mask match instruction, as described at Figures 7-10, and related description. The newly amended claims 1-26 would be classified in, at least, G06F9/30018. Accordingly, there would be a serious search and/or examination burden if restriction were not required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183